Mr. President, it is with great
pleasure that I congratulate you on your election as President
of the General Assembly. This is not merely a recognition
of your long experience and your outstanding ability and
diplomatic skill, but also a reflection of the esteem in which
your country, Guyana, is held in the United Nations. We are
certain that, under your able guidance, the work of this
session of the General Assembly will be a landmark in the
new international scene and in facing the new challenges for
peace, democracy and progress.
I should like also to pay a warm tribute to the
Secretary-General of the United Nations, Mr. Boutros
Boutros-Ghali, for the determined leadership that he has
demonstrated on vital international issues and for his
excellent report on the work of the Organization, which
provides much food for thought and indicates various areas
of important activities that are the object of soul-searching
consideration in this debate.
May I remind Members that, from the beginning of its
existence as an independent State after many years of
colonial rule until its admission to the United Nations in
1960, Cyprus has consciously made the principles of the
United Nations Charter central to its foreign policy, and,
within its limited possibilities, has endeavoured in every
possible way to be supportive of the Organization.
Frankly, I have to admit that we followed this approach
in our foreign policy both as a matter of principle and as a
matter of self-interest. We have always believed that the
United Nations was mankind’s best hope for a system of
international order, despite the fact that we were aware of
the possibilities of non-adherence to it and of the limitations
to the effectiveness of the world Organization resulting from
the existence of military blocs. Our self-interest as a small
and militarily weak country made us feel the need for the
protection of the world Organization, and, as a developing
country, we stood to benefit from multilateral technical
assistance and know-how.
The Secretary-General’s excellent report testifies to the
fact that, in today’s post-cold-war era, the United Nations is
at a crossroads. Some years ago, in the context of the
East-West divide and the continuing build-up of nuclear
arsenals, we were agonizing in international forums over the
future of our civilization. The cold war is finally over,
opening up new prospects for positive change in
international policies. New prospects are also opening up
for concerted action and a global approach to the problems
we face.

In some parts of the world, the old regimes have
collapsed and a move to pluralistic societies and the free
market economy is being made. However, the newly
acquired freedom has revived old enmities. This is not a
strange phenomenon because, as the eminent, late Prime
Minister of India, Mr. Nehru, said, the walk to freedom is
not an easy one. World developments indicate, and clearly
demonstrate, that unless the international community adopts
a more unified approach in its understanding of the
challenges it faces and promotes the necessary solutions,
human rights abuses, increasing insecurity and hunger and
suffering will create an explosive situation that will spare no
one; we are, though, gradually becoming aware of the
complexity and scope that even minor issues acquire in an
interdependent world.
The world is full of challenges and opportunities. Our
common responsibility is to strengthen the world
Organization in order best to respond to these challenges and
increase mankind’s expectations of peace, prosperity and
democracy. These expectations can be met only by making
the United Nations more effective, through the
implementation of its own resolutions and the mandatory
provisions of the Charter.
The General Assembly, based on the principle of
sovereign equality, has much to offer and must continue to
play its important role under the Charter.
Nowadays, however, the Security Council has a
substantially enlarged agenda. As the Charter envisages, it
is able to decide and act. At present it is able to act in a
more effective manner in the crucial areas of international
peace and security. It is evident that the Security Council
can now play a much more important role than ever before.
This is a welcome development, and within the context of
this expanded role a review of its membership to reflect the
realities of today’s world is highly appropriate.
However, the effectiveness of the Security Council, the
highest organ of the United Nations, can be achieved only if
it applies the practice of acting with determination.
Experience has demonstrated that in those cases where the
international community has shown determination to uphold
the principles of international instruments and fully apply
their provisions, progress can be made. In those cases where
unity of purpose has not been shown or interests of nations
have been placed above universal principles and rule of law,
the problems remain, and peace is elusive.
I wish to point out with emphasis that gaps in
international law and practice - failure to uphold
international law and human rights, or upholding them in
one situation and closing our eyes to their violation in others
- must no longer be acceptable behaviour, particularly in the
new world order to which we all aspire.
In today’s world, where economics plays an
increasingly important role, the United Nations, through the
Secretariat, the United Nations Development Programme and
the various specialized agencies, carries out multi-purpose
activities for the betterment and economic well-being of
people throughout the world. These activities are outlined
in the Secretary-General’s report, and in the interest of
saving time I do not intend to comment on them other than
to declare that we fully recognize their importance and
support them. We look forward to receiving later in this
session the Secretary-General’s integrated approach to
development issues in his forthcoming agenda for
development, which will no doubt appropriately complement
his groundbreaking "An Agenda for Peace" in matters of
peace and security.
In the light of our overall philosophy, as I indicated
earlier, we attach much importance to the effective
functioning of the principal judicial organ of the United
Nations, the International Court of Justice. The increase of
its jurisdiction in contentious cases is encouraging, and we
also attach importance to the possibility of clarifying legal
points in political disputes through advisory opinions. The
International Court of Justice is indeed an integral part of
United Nations peace efforts and we support the
Secretary-General’s proposal that he be authorized to seek
advisory opinions from the Court as an important component
of the United Nations peacemaking apparatus as a whole.
The Secretariat’s role in an improved and more
effective United Nations is indisputable, and we pay tribute
to the many men and women in the international civil
service whose competence and dedication enable the
Organization to respond to the ever-increasing demands
made of it in today’s world conditions. The
Secretary-General has already done much in the direction of
rationalizing and streamlining the Secretariat, as well as in
putting in place effective machinery for inspections and
investigations whenever necessary, and he certainly has our
support in the additional measures needed to carry out this
Herculean task. We join in recognizing the undoubted need
for an adequate financial basis for the Organization and for
assessed contributions to be paid early and in full by
Member States, in terms of both the regular budget and the
costs of peace-keeping. Voluntary contributions are also to
be encouraged in order to carry out the tasks at hand, and I
might recall that Cyprus, besides endeavouring to play its
Forty-eighth session - 5 October l993 3
modest role in as many such cases as its means allow, has
also undertaken to make, on a continuous basis, a major
contribution towards the financing of the United Nations
Peace-keeping Force in Cyprus (UNFICYP).
Past and recent experience in every region of the world
has demonstrated that the protection and promotion of
human rights is an indispensable ingredient of a stable world
order. Over the years the United Nations has played its full
part in affirming human equality, which is, indeed, the heart
of all rights, and in building bridges across the divides of
race, ethnicity, culture, socio-economic disparities and
political philosophies. Democracy and human rights are two
of the United Nations Charter’s most cherished principles,
and they have always figured prominently in United Nations
conferences.
Democracy is the only system of government that can
safeguard the liberty of the people, respect for human rights
and quality of life. We have a duty to remain vigilant and
continue to look for ways in which these new opportunities
presented by world developments may be used for the
promotion of international peace, the advancement of the
rule of law and the protection of human rights.
The world community must clearly oppose chauvinistic
nationalism, take a clear-cut stand against policies of "ethnic
cleansing" and unequivocally continue making all efforts
until we achieve the complete dismantlement of the unjust
and inhumane social systems based on ethnic political
segregation and the development and consolidation of a
non-racial, democratic South Africa.
The effective promotion of human rights cannot be
separated from the global trend towards democratization.
Cyprus is in the forefront of States that have become party
to treaties for the protection of human rights, both at the
global level, within the United Nations, and at the regional
level, primarily through the Council of Europe. We are
especially sensitive on this subject, since one large
component of the Cyprus problem in its present dimensions
is the massive violation of the human rights of the displaced
persons who have been evicted by force from their homes by
the Turkish forces of occupation. Their homes and
properties have been usurped by illegal settlers imported
from Turkey to Cyprus in an effort by the aggressor to
change the demographic composition of the population of
Cyprus.
All these flagrant violations of human rights have been
committed by Turkey, a Member of the United Nations,
despite General Assembly and Security Council resolutions
calling on all United Nations Members to respect the
independence and territorial integrity of the Republic, avoid
any actions which could change the demographic
composition of the population of Cyprus, withdraw all
foreign forces from the territory of the Republic and allow
the return of the refugees to their homes under conditions of
safety.
Cyprus is a case in point of the complete defiance of
General Assembly and Security Council resolutions by one
of its members. In reality, the intransigence of the Turkish
side, which has rendered every effort to find a solution
impossible, accounts for the hesitation of the Security
Council to adopt measures for compliance with its
resolutions. If a viable and lasting solution of the Cyprus
problem is to be arrived at without further delay and a
federally united State is to be established without occupation
troops and settlers, concerted action is required by the
international community as a whole.
It is not only in the solution of the Cyprus problem that
Turkey shows intransigence. The Turkish intransigence
extends to purely humanitarian issues, such as cooperation
in ascertaining the fate of missing persons and in
implementing the third Vienna agreement regarding persons
enclaved in occupied areas.
I wish to express appreciation for the support extended
to Cyprus by the General Assembly, the Secretary-General
and the Security Council. We consider a good omen of
further determined action the declaration of the
Secretary-General in his most recent report to the Security
Council on Cyprus, and the Council’s positive response to it,
that unless progress is made on the Cyprus problem he will
request the Security Council to consider alternative ways of
securing compliance with the many resolutions of the United
Nations on Cyprus.
We have had occasion in the past to express our
support for the constructive suggestions of the
Secretary-General for improving the potential of United
Nations peace-keeping operations in today’s increasing
demand for them, including the training of personnel, the
strengthening of the Department of Peace-keeping
Operations and the earmarking of appropriate equipment and
personnel for use by the United Nations. We are encouraged
that progress has been made in all these areas and in the
setting up of a peace-keeping Reserve Fund, but, in view of
the ever-increasing demands and the worsening of financial
problems associated with these operations, complacency is
not justified and we should all continue to do our best to
4 General Assembly - Forty-eighth session
assist in discharging this major responsibility thrust on our
Organization.
With regard to peace-keeping, it has been said - not
without justification - that the United Nations should avoid
open-ended involvement in peace-keeping operations.
Cyprus has been pointed out as an example of over-long
United Nations peace-keeping involvement. The broader
lesson to be drawn from the experience of United Nations
involvement in peace-keeping and peacemaking in Cyprus is
that, so long as one of the parties concerned is not willing to
comply with the dictates of the international community as
spelt out in unanimously adopted and binding resolutions of
the Security Council; and so long as the members of the
international community, and more particularly the
permanent members of the Security Council, are not willing
or able to act effectively in order to implement resolutions
for which they voted, peacemaking will lag behind peace-
keeping, resulting in the indefinite perpetuation of the
problem and of the peace-keeping operation concerned. This
is, obviously, an unsatisfactory situation - unsatisfactory to
the Government and the country directly concerned;
unsatisfactory to the countries contributing to the cost of the
peace-keeping operation; and of course, unsatisfactory to the
United Nations. I submit that the answer lies not in
abandoning the peace-keeping effort and thereby abdicating
responsibility, leaving the weak at the mercy of the strong
and striking a blow against longstanding efforts to solve the
problem, but in pressing on with effective peacemaking
through the implementation of the relevant Security Council
resolutions by all available means, so as to reach a solution
consistent with the Charter and the United Nations
resolutions. Cyprus is indeed a test-case, not, however, with
regard to peace-keeping, but with regard to the effectiveness
of the United Nations in peacemaking.
If I set out at some length our views on "An Agenda
for Peace", I did so not only because it is very important,
but also because Cyprus is itself a case-study of most of the
problems it raises. I shall refrain from commenting on the
long litany listed in this year’s report of international
problems in which the Organization is actively engaged and
which extend to all five continents. Each presents its own
complications and special characteristics. They provide a
measure of the enormous expectations placed upon the
United Nations, the awesome burden of the Secretary-
General’s responsibilities, and the respect and admiration he
deserves in carrying out these responsibilities. As he rightly
points out:
"The United Nations, by undertaking a range of
problems as wide as the globe itself, must be expected
to achieve successes but also to experience failure."
(A/48/1, para. 512)
While in the past few years the world has witnessed the
creation of new areas of tension and conflict through the
unleashing of destructive and centrifugal forces of excessive
nationalism and ethnic strife, there have also been some
notable successes through the solution of several regional
issues and the withdrawal of foreign forces following the
end of cold-war antagonism. We have witnessed in many
parts of the world the triumph of democracy and the
emergence of free-market economies. More concretely,
there has been the collapse of the Berlin Wall and the
historic reunification of Germany; major progress towards
ending the odious practice of apartheid in South Africa has
been achieved; and, as recently as last month, the historic
accord between Israel and the PLO was signed at the White
House, marking a new era in the Middle East. All three
situations had appeared to present the insurmountable
problems of unending and seemingly irreconcilable conflicts.
And yet, with vision and imagination, the political will for
solutions was found.
In contrast, the problem with which my own country
has been confronted for too long has remained intractable,
despite the existence of unanimously adopted United Nations
resolutions and despite the mutually acceptable procedure of
the good offices of the United Nations Secretary-General.
In our view, the problem is solvable and must be solved, yet
the efforts of many years have come to no result owing to
Turkish intransigence backed by Turkish military might.
We remain committed to reaching a peaceful solution
on the basis of the United Nations resolutions and the high-
level agreements. As clearly emerges from successive
reports of the Secretary-General, we have cooperated with
him in all sincerity in the exercise of his good offices for an
overall solution, and we have responded positively to his
proposals for the adoption, as a first step, of the confidence-
building measures and in particular the placing of Famagusta
and the opening of the Nicosia airport under United Nations
administration.
In 1945, the founding fathers signed the Charter in San
Francisco, in the aftermath of a devastating war, with the
vision of establishing the foundations of a better and more
peaceful world. As it nears its fiftieth anniversary, a
watershed in its history, the United Nations is again facing
a major challenge in a rapidly changing international climate.
Peoples and nations all over the world place growing
expectations in the Organization’s response to the new
summons for a universal alliance for peace and justice, for
Forty-eighth session - 5 October l993 5
democracy, development and international legal order. At
the same time, the ominous phenomena of ethnic strife,
destructive nationalism, widespread poverty and social
injustice are undermining the vital role of the United Nations
in opposing aggression and maintaining international peace,
and are thus posing new challenges.
As the Organization is restructuring itself in order to
meet these challenges more effectively, it is clear that, by
and large, the Charter has stood the test of time. As we
approach the milestone of the fiftieth anniversary of the
Organization, let us agree to spare no effort to make it more
effective, and let us look upon the Charter not merely as a
code of international behaviour that is difficult to live up to
and comply with, but as a reasonable and practical model for
everyday international behaviour and political ethics.
